        Case 1:18-cv-04361-AKH Document 240 Filed 03/17/20 Page 6 of 6




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

In re Novartis and Par Antitrust Litigation
                                                         1:18-cv-04361-AKH
This Document Relates To:

All Actions

                                                 SCHEDULING ORDER

                                     '
                                                 ,          ;
  Event       (                 '            r                       Date                      t,

 Close of fact depositions                                           August 17, 2020

                                                                     Week of August 31, 2020, at the
 Status / Settlement Conference
                                                                     Court' s convenience


 Plaintiffs serve opening class and merits expert reports            September 24, 2020


 Defendants serve rebuttal class and merits expert reports           December 10, 2020

 Status / Settlement Conference                                      December 10, 2020
 Plaintiffs file motions for class certification                     January 15, 2020

 Defendants file oppositions to Plaintiffs' motions for class
                                                                     April 2, 2021
 certification

 Plaintiffs file replies in further support of motions for class
                                                                     May 12, 2021
 certification

SO ORDERED
Dated: M"'r-""~    \~,, H                                                                           ......
                                                         tf2 k Y~~
                            H


                                                         The Honorable Al vin K. Hellerstein
                                                         United States District Judge


                                                                II USDCSDNY
                                                                j   DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                     6              DOC#:                 _
                                                                j                         I
                                                                    DATE FILED: 3 / t<? 1£)'20
                                                                L===========:::::.1
